Title: From James Madison to Anthony Charles Cazenove, 30 April 1821
From: Madison, James
To: Cazenove, Anthony Charles


                
                    Dear Sir
                    Apl. 30. 1821
                
                I have recd. your favor of the 25th.
                As the injury to your eye was slight, I hope it has been of short continuance. My want of Lisbon wine not being urgent, I prefer waiting till you can supply such as I formerly recd.; if the prospect of it be not remote or uncertain. In either of these cases be so good as to give the order you suggest on Baltimore or Philada. enjoining particularly the precaution of having it well cased. I prefer the Lisbon to the Sicily Madeira. Of the true

Madeira, my Stock on hand renders an addition unnecessary. I thank you for your advice & offer as to Woolens & Linnens for my people; But am endeavoring to have both manufactured in the household way; from my own materials. Whilst the present prohibitions on prices of our produce in foreign Markets continue, our labour must be transferred from agriculture to the objects which agriculture can no longer purchase.
            